Citation Nr: 0211304	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 26, 2000 
for a total disability evaluation based on individual 
unemployability (TDIU).

(The issues of entitlement to increased ratings for right 
knee disability and gastritis will be the subject of a later 
decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA, which awarded a total rating based on 
individual unemployability effective from May 26, 2000.  The 
veteran and his representative appeared before a Member of 
the Board at a hearing at the RO in May 2002.

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for right knee disability 
and gastritis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a TDIU rating was 
received on March 23, 1999.

2.  Effective March 23,1999, the veteran's service-connected 
disabilities precluded all forms of substantially gainful 
employment consistent with his education and previous work 
experience and rendered him unemployable.


CONCLUSION OF LAW

The criteria for an effective date of March 23, 1999, but not 
before, for an award of TDIU are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to TDIU prior to May 
2000.  He maintains that TDIU should have been granted 
effective from 1990, as he stated that he filed his claim at 
that time.

Initially, the Board notes that an effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o).

The US Court of Appeals for Veterans Claims (CAVC) held that 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));
(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));
(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

See Harper, 10 Vet App at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2001). 

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2001).

The evidentiary record shows that the service connection was 
established for impairment of the right knee in August 1947 
with a 30 percent evaluation; for hypertrophic gastritis in 
June 1985 with a 10 percent evaluation; for impairment of the 
left knee in June 1999 rated noncompensable; for impairment 
of the femur with arthritis in July 2000 with a 10 percent 
evaluation; and for degenerative arthritis with spondylosis 
of the lumbar spine in June 2001 with a 20 percent 
evaluation.  Thus, from April 1947 to May 1982, the veteran 
had a combined evaluation of 30 percent; from May 1982 to 
February 1999, he had a combined evaluation of 40 percent; 
and from January 2000 to May 25, 2000, the combined 
evaluation was 50 percent.  In June 2001, the RO granted 
service connection for degenerative arthritis with 
spondylosis of the lumbar spine assigning a 20 percent 
evaluation and increased the evaluation for the left knee 
impairment to 10 percent, both effective from May 26, 2000.  
As a result, the veteran's combined service-connected ratings 
were 70 percent from May 26, 2000.  The RO, in the June 2001 
rating decision, awarded TDIU effective from May 26, 2000, 
the date the schedular criteria for 4.16(a) were met.

However, it is the policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. 4.16(b); see 
also Fanning v, Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected disabilities prior to May 26, 2000.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

As noted above, the date of the claim for TDIU is important 
for determining the effective date of the award.  Here, the 
veteran and his representative argue that the veteran's award 
of TDIU should be retroactive to either 1978 or at least 
1990, based on information of record.  
 
Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA. 38 
C.F.R. § 3.151 (2001).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2001).  Therefore, before VA can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.

The Board notes, however, that CAVC held that when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU rating.  
See Norris v. West, 12 Vet. App. 413 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and VA must consider TDIU). 

The Board notes that VA medical records and other evidence 
from 1978 through 1990 indicate that the veteran had been 
unemployed since 1965.  However, the mere fact that there 
were complaints, findings, or diagnoses pertaining to a 
service-connected disorder in the VA medical records does not 
evidence an intent on the part of veteran to seek a TDIU 
rating.  In fact, based on the Board's review of the record, 
the veteran's first allegation that he was unemployable as a 
result of his service-connected disabilities was his March 
23, 1999 application for individual unemployability.    

Moreover, although the veteran had previously filed claims 
for increased ratings prior to March 1999, there was no 
evidence showing that the veteran was unemployable due to his 
service-connected disabilities at these times.  VA medical 
records from 1966 to 1989 reveal treatment for arthritis of 
the left shoulder, conversion reaction, arthritis of the left 
knee, arthritis of the right ankle, and low back derangement.  
Additionally, private and VA medical records dated from 1993 
to 1995 also show diagnoses and treatment for diabetes 
mellitus.  During this period of time, service-connection had 
not been granted for any of these disabilities.  These 
medical records also reflect complaints and treatment for 
pain, swelling, decreased range of motion, buckling, and 
arthritis of the right knee as well as diarrhea and abdominal 
pain.  However, despite numerous claims for an increased 
evaluation, the veteran's right knee disability remained 30 
percent disabling.  In 1985, when the RO granted service 
connection for hypertrophic gastritis retroactive to 1982, a 
10 percent evaluation was assigned until March 23, 1999.  
Thus, prior to that date, the veteran did not meet the 
jurisdictional threshold which would have allowed the RO to 
assign a total evaluation without referral to the Director of 
Compensation and Pension Service. See 38 C.F.R. § 4.16(b) 
(2001).  Accordingly, the Board finds that the veteran did 
not file a claim for TDIU prior to March 23, 1999.

The Board will now consider whether or not the veteran became 
unemployable due to service-connected disability within one 
year before the March 1999 claim.  The Board notes that on 
March 23, 1999, the veteran filed a claim for increased 
evaluation for his knee and gastritis and stated that he was 
unable to make a living to provide for his family.  Evidence 
of record discloses that the veteran has an eighth grade 
education and last worked as a security guard for the Federal 
government in 1965.

VA medical records 1997 to 1999 show complaints and treatment 
for the veteran's right and left knee disabilities as well as 
gastritis.  An April 1999 private medical examination 
revealed that the veteran experienced stiffness and pain in 
the left and right knees and decreased range of motion of the 
right knee with swelling. He had an antalgic gait.  He also 
complained of daily abdominal pain and reported that he took 
Tagamet twice a day.  The examiner stated that the veteran's 
daily activities were affected and that he was limited in 
performing activities requiring prolonged walking, standing, 
climbing, or crouching.  The diagnoses include residual tear 
of medial meniscus of right knee, internal derangement of the 
left knee, and hypertrophic gastritis.  Based on this 
evaluation, the RO, in June 1999, granted service connection 
for left knee disability.

At a January 2000 VA examination, the veteran complained of 
weakness, stiffness, and inflammation and swelling, 
instability, locking, fatigue, and lack of endurance in his 
knees.  He reported that his symptoms were constantly 
horrible with flare-ups that were excruciating.  He also 
complained of right upper quadrant abdominal pain, severe 
intermittent diarrhea and regurgitation at night.  He also 
reported progressively worsening aching of the right hip and 
lower back, which he related to his right knee.  In a March 
2000 VA examination addendum, the examiner stated that the 
veteran would have limitation in activities that required 
prolonged standing, walking, kneeling, crouching, squatting, 
or climbing due to the right hip and right knee disabilities 
and that he needed crutches to ambulate due to the right knee 
disability.  The RO, based on this examination, granted 
service connection for the veteran's right femur effective 
March 23, 1999.    

In light of the foregoing and resolving reasonable doubt in 
the veteran's favor, the Board concludes that effective March 
23, 1999, the veteran's service-connected disabilities 
prevented his substantially gainful employment, consistent 
with his education and previous work experience.  

The preponderance of the evidence, however, does not show 
that the increase in the veteran's disabilities preceded the 
March 1999 claim by a year or less.  The veteran had reported 
that he had not worked for several years.  He was seen for 
complaints pertaining to his right knee disability and his 
gastritis on many occasions prior to the March 1999 claim; 
significantly however, the records do not describe him as 
unemployable due to his service-connected disabilities alone.  
As it is not factually ascertainable that he became 
unemployable within one year prior to the date on which the 
claim for TDIU was filed in March 1999, the Board finds that 
an effective date earlier than March 23, 1999, for TDIU is 
not warranted under the applicable criteria.  In conclusion, 
following review of the record, the Board is unable to find 
any evidence that the veteran's service-connected 
disabilities rendered him incapable of employment prior to 
March 23, 1999.  

VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record reflects that the veteran was notified of evidence 
necessary to substantiate his case in the January 2002 
statement of the case.  Further, it appears that all relevant 
evidence identified by the veteran was associated with the 
claims file.  Specifically, the evidence that has been 
associated with the claims file consists of the veteran's VA 
and private medical records, and statements, as well as 
arguments and hearing testimony, made by the veteran in 
support of his claim.  

Given the foregoing, the Board concludes that the veteran has 
received notice and the assistance contemplated by law.  
Adjudication of this appeal, without further development by 
the Board, poses no risk to the veteran. See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board concludes, therefore, that a decision on the merits 
does not violate the VCAA, nor prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

An effective date of March 23, 1999 for the award of TDIU, 
but not before, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

